OFFICE   OF THE All’ORNEY     GENERAL   OF TEXAS
                     AUSTIN
Hon.   Thana     A.   Wheat,   Pa&3 Z


           "1.   When 00dttOa       upon M   offioar   in
       the lawful disoherge of the duties of his
       aiiioe, ii It 16 known or deolared to the
       ofrmhw   that the person assaulted ~186 en
       offloer disoherging en oftlolel duty."
        Moat of the coeea that have been filed un-
der this statute hr:oeinvolved e peace offioor dis-
oharglng hia offfoiel dut     l!har(l'ie,
                                        however no
rs2gnrentrenoon for limitf x' the ai)pli.oatlo~
                                              ai this
statute to penoe officers. The lenyap     of th0
6t&ute *an orfloer in the lawful Aiaohhrge of the
dutie6 of his offioe* :6 very &enaral. In SAX&X
vu. STAri  2 trim. Re   4513 the tollowing langua&e
winsueed h interpretf ngthf6
                      ’        statute:
           99x3 ten3 offioer, include6 all persons
        legally authorized to parform publio duties.*
        It is neoensnry then to derins the tern
~offioer" and me if a Codnty Commissioner w.0~16
ooms nlthln thle da~inltlon. In the oose of the
CO~&ZSS~ONF.XSCO-m OF LIXESTONE CVm,     et al V6.
OARRLTT, aS6 S. W. 910, a Comlssion of Appeal8 case
adopted by the Supreme Court of Texee, the meaning
oi the word noffioerw waa discucsed In,the follow-
iax manner:
           *The most lm;;ortantoharaoteriatlo w!iioh
        dl8tlngulaha6 an oftios.from an umploymmt
        or oontmot is that th8 oroation and oon-
        ierring of an offloc1involve6 a delmatlon
        to the individual at come oi the 6oVereeign
        funotlone of government to be exeroised by
        him for the bansfit ai &e publlqs thet
              portion or the 6overelgnty of the ooun-
             ,slther leljislatim, e%eOUtfWJ or jtii-
                          ror the time being to be
                   LOX ihe public bmetl* * * *
           **Publie ofrioe i6 tM right, authority,
        an& duty orated and oonferred by law bp
Bon. ThcamasA. Pntaat,page    3

    whloh, for a given period either fix& by
    law or sndurlng at the plej:sure& the
    oraating~pcn6ir an individual is lnwated
    with home aortlon of the sovereign  funo-
    tlon6 of the SoYermuont to ba exaroised bp
    him for the beneftt or the Publid.' The
    oorreotnem  of this daflnition La nowhere
    questioned, so far a.5:';akn9w, ~2ndit is
    uoaleos to bda supportdq3  aMWn3.tfes.
    lpllbr~ughv. Born6tt, 93 Tex. 310, 55 84.
      .   U.
        "A man is not the less a publio o?fi-
    oer wbera Ns autkorit is confined to
    namOW  limita;  for  it  f8 the duty df hi6
    offloa and tha natura of that duty w:iloh
    mike him an offioer,    and not the extent of
    y~ut"~orlty.      E%ohemron Fublia Officers,

        !l?ha
            pertinent part of Artlolb 8, Seotion lS
cd'tha Coaetltutlon of Taxas read8 aa foll6war
         7iaoh county shall  in like manner b%
    airiaad into four aomm.is6loner6* preoinots
    in eaoh of nlilohthare shatl be alacted by
    tha qualifisd voter6 thereof one oountg
    ocmnnis~&oner, who shall hold his office for
    two years and until his mooeesor shall be
    alsotad and qllaliflsd. The aounty OclmniS-
    sionsrs 80 ohosen, with tha oountp judge,
    a.8pE66iding offloer, ahallOompOs6 the
    County CommleslcaIersCourt, whioh shall 6x-
    eraiau attachpowers and jurlediatlon over all
    county bUSin886,   06 i6 OonfeITed by th.i.8
    can6ltiutionand the law6 of the State, or
    a6 may be hereaftar   praaoribed.*
        mrbher, in Title 44 of the ReYiRed Olvll
Statutar 6f Texas, ws find speoifio powers delegated
to th6 Oacm.i66icmersaburb. An oath and 8 bon6 am
alao raqulred of them.
E(on.Thme   A. Wheat, Pnpnge4

        ft wcluldmm   clear then thet a County Ccn-
missloner would be oomidered m officer I)Rdefined
by the Supreti Court in CocnniaslonereCourt or Lime-
stone County VS. Osrrett, t3upl%ir
        You are therefore re8geotfiUp advised that
a County Conmissioner doea a&e within the meaning
of the word *officer* ci8used in subdiolstor?1, Arti-
cle 1147, Vernon’s Annotxtcd CrUinal St&&as.




                         BP
                                Fmderik    8. fsely
                                          Assistant




/a/ @mild C. Mmn
ATTOmGmEML      GI1"l'EXAS